Plaintiff in error was convicted in the county court of Garfield county on a charge of having unlawful possession of intoxicating liquor, and her punishment fixed at a fine of $500 and confinement in the county jail for a period of six months.
The appeal in this case was filed in this court on the 24th day of July, 1929. No briefs have been filed on behalf of plaintiff in error and no appearance made for oral argument.
Upon a careful examination of the record, we find no errors depriving the appellant of any substantial rights. The evidence being sufficient to support the verdict, the cause is affirmed.